DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9-10, 12, and 15-20 as submitted on 05/10/2022 were examined



Allowable Subject Matter
Claims 1-4, 9-10, 12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an invention comprising: 
“assign, to the first application, a first authority for controlling the image sensor, the infrared filter, and the IRED, based on the first security level, 
identify a second security level indicating that a security level of a first function among a plurality of functions provided in the first application; 
identify whether the second security level is equal to the first security level; 
assign, to the first function, the first authority based on identification that the second security level is equal to the first security level; and 2DOCKET No. SAMS05-23689 APPLICATION No. 16/475,951 PATENT 
assign, to the first function, a second authority for controlling one of the image sensor, the infrared filter, or the IRED based on identification that the second security level is lower than the first security level” as claimed and defined by the Applicant in the independent claims. The remaining claims are allowed due to dependency on either one of claims 1 or 15.

Pertinent Prior Arts
Listed in the attached PTO-892 Form is/are pertinent prior art(s) disclosing similar inventive concept as the current application. U.S. PGPub. No. 20090254572: This prior art discloses access control to data in a network. Of relevance to the current application claimed invention is ¶ 2756 where it discloses a system administrator defining or redefining security levels, setting permission levels, access levels and other policies for the enterprise that are to be translated into a rule-based system for the processing of data. 


Conclusion
4.                     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495        


/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495